DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered. 

Status of Claims
Claims 1 and 11 have been amended by Applicant. No claims have been currently added or canceled. Claims 1-22 are currently pending. 

Response to Arguments
The rejection of claims 1-22  under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2016/0371441 A1) in view of Gervasio et al., “Active Preference Learning for Personalized Calendar Scheduling Assistance”, (2005), has been withdraw in view of Applicant’s amendment to independent claims 1 and 11. However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 has been made herein.

Applicant’s arguments with respect to claims 1 and 11 (and dependent claims therefrom) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22  are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2016/0371441 A1) in view of Gervasio et al., “Active Preference Learning for Personalized Calendar Scheduling Assistance”, (2005), in further view of Gunning et al. (US 20090133027 A1).


Regarding claim 1, Day teaches a method for task scheduling using domain expert heuristics captured within a computational framework, the method performed on at least one computer having a memory and a processor executing instructions stored in the memory (Paragraph [0138] teaches “a healthcare operations control system including a prediction engine integrating data from one or , the method comprising: 

training one or more classifiers to predict (Day, Claim 7 teaches prediction engine using one or more of “a discrete event simulation, agent-based simulation, a regression, a pattern inference, a precedent-based constraints program [reading on “classifier”] informed by historical durations or expert inputs” [“informed by” reading on “training”]; Paragraphs [0084]-[0088] further teaches prediction system and four prediction types.) (i) whether a first action should be scheduled instead of a second action (Paragraph [0115] teaches process of evaluating for feasibility a first and a second pathway of tasks and decisions;)…, and (ii) whether a particular action should be scheduled for a particular agent at a particular time (Paragraph [0112] teaches “re-optimized workflow scenarios and schedule alternatives generated with the operations optimization engine 720 are made available…for consideration by automated assignments or one or more decision makers or a hybrid of automation and user interactions.”); and 

generating a schedule for a set of actions to be performed by a plurality of agents using a plurality of resources over a plurality of time steps (Day, Paragraph [0077] teaches constraints-based scheduler/dynamic scheduler), wherein generating the schedule comprises using the one or more classifiers to determine (i) a highest priority action in the set of actions (Day, Paragraph [0006] teaches system automatically finds the optimal sequence and assignment of assets and resources through a forecast interval [as in generates an optimal schedule]; Paragraph [0058] teaches example methods of use including clinical workflows according to a schedule; Paragraph [0059] further teaches exam priority level related to a patient criticality level as an attribute that is considered with respect to medical exams that have been ordered for a patient [as in referring to the patient care plan and/or clinical workflows].; Paragraph [0104] teaches “control system’s automatic assignments” and correct scheduling changes, putting the current patient on the optimal care path, can be made.), and (ii) whether the highest priority action should be scheduled for a particular agent at a particular time step (Day, Paragraph [0006] teaches system automatically finds the optimal sequence and assignment of assets and resources through a forecast interval.; Paragraph [0067] teaches “the resources 406 for care are controlled by the system”… “these resources may have assignment limitations…”; Paragraph [0068] further teaches automatic re-optimization of resource assignments and paths, for example, in response to and/or as a result of an emergency medical condition that a doctor or staff in a centralized control center orders.).

	Although Day substantially teaches the claimed invention (Day, Paragraph [0115], teaches “course ranking method”; Paragraph [0018] further teaches “the present system improves operations by considering paths, resource constraints and updates the forecast...”), Day does not distinctly disclose “using pairwise comparisons between actions scheduled by a demonstrator at particular times and actions not scheduled by the demonstrator at the particular times.”

	Gervasio teaches using pairwise comparisons between actions scheduled by a demonstrator at particular times and actions not scheduled by the demonstrator at the particular times (Gervasio, section 2, teaches PLIANT can learn decision rules for predicting the values of schedule attributes and facilitates the scheduling process by using its predictions to suggest a small set of complete schedules to the user.; Gervasio, Section 4, 4.1, and 4.2, learning from users’ feedback regarding suggestions in the form of pairwise preferences wherein the “user’s selection of a particular schedule indicates that user’s preference for that schedule over all the others presented”; Gervasio, section 4.1, ¶ 2, further teaches using the pairwise preferences to learn a binary classifier and/or using the pairwise preferences within a support vector machine.). 

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the system, method and computer program product for system-wide probabilistic forecasting, alerting, optimizing and activating resources in the delivery of care as taught by Day with the schedule prediction and classifier training using pairwise comparisons as taught by Gervasio since “learning from pairwise preferences has been successfully applied in an number of domains (e.g., [6,8,10])” and pairwise comparisons allow for effective learning of preferences while being able to keep the training presentation set small. Furthermore, learning from pairwise 

	Although the combination of Day in view of Gervasio teaches …, wherein training the one or more classifiers comprises (i) receiving a training schedule comprising a plurality of actions scheduled at a plurality of times (Gervasio, Section 4, 4.1, and 4.2, learning from users’ feedback regarding suggestions in the form of pairwise preferences wherein the “user’s selection of a particular schedule indicates that user’s preference for that schedule over all the others presented”; Gervasio, section 4.1, ¶ 2, further teaches using the pairwise preferences to learn a binary classifier and/or using the pairwise preferences within a support vector machine.), the combination does not distinctly disclose wherein training the one or more classifiers comprises (i) receiving a training schedule comprising a plurality of actions scheduled at a plurality of times, and (ii) for each individual action scheduled in the training schedule, performing a pairwise comparison between the individual action and each action in a set of actions not scheduled at the time that the individual action is scheduled in the training schedule;

	Nevertheless, Gunning teaches, wherein training the one or more classifiers comprises (i) receiving a training schedule comprising a plurality of actions scheduled at a plurality of times, and (ii) for each individual action scheduled in the training schedule, performing a pairwise comparison between the individual action and each action in a set of actions not scheduled at the time that the individual action is scheduled in the training schedule (Gunning, Abstract, teaches a neural network comparator used to compare task prioritization factors associated with each pair of tasks (note: Paragraph [0027] teaches factors include due dates and schedule milestones); Gunning, Paragraph [0022] teaches project schedules and deadlines are an important part of the information received and processed by the project management prioritization system; Gunning, Paragraph [0024] teaches the system can produce an updated schedule that identifies any potential conflicts;  Gunning, Paragraph [0027] teaches neural network comparator wherein in the example of Fig. 4B tasks are compared pairwise (i.e., Fig. 4B depicts three learning cycles with Task 5 being compared to Task 4, Task 3 being compared to Task 5, and Task 5 being compared to Task 2.; Gunning, Paragraph [0007] teaches the system calculates the relative priority of the affected tasks based on the user's adjustments to the task order.);

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the system, method and computer program product for system-wide probabilistic forecasting, alerting, optimizing and activating resources in the delivery of care, as taught by Day, as modified by the schedule prediction and classifier training using pairwise comparisons, as taught by Gervasio, to further include the pairwise neural network training and pairwise comparison of individual tasks in schedules, as taught by Gunning, in order to overcome drawbacks in the prior art by providing mechanisms for adapting to the considerations of individual team members as 



	Regarding claim 2, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 1, and Day further teaches teaches wherein training the one or more classifiers further comprises: 
receiving a set of observations occurring over a plurality of times for a training action set (Day, Paragraph [0074] further teaches historical durations and inference from past observed durations of tasks.), each observation comprising (i) features describing a state of each action in the training action set at one of the times and (ii) information identifying an action in the training action set scheduled at that time by a demonstrator, if any (Day, Paragraph [0081] further teaches prediction engine consumes [i.e., receives] operational feedback data [i.e., cross department system data for use in computation of tasks, resource, and location attributes of the care workflow].; Paragraph [0082] further teaches prediction system is also provided a patient care plan demand that responds to an ever-changing number of scheduled patients, their required care and the changing states of care providers.); and 

training the one or more classifiers based at least in part on the observations (Day, Claim 7, teaches prediction engine is informed by historical durations or expert inputs; [Note: “informed by” reads on training –as in the prediction engine is trained with and/or learns from the historical durations or expert inputs.).
	[EXAMINER NOTE: For purposes of compact prosecution, Examiner notes that Gervasio also teaches the further limitations of claim 2 wherein the meetings and schedules that the system uses for training comprise a set of actions with associated states (e.g., start, duration, end).]



	Regarding claim 3, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 2, and Gervasio further teaches wherein training the one or more classifiers further comprises transforming each observation into a set of new observations by performing pairwise comparisons between the action scheduled by the demonstrator at that time and other actions not scheduled by the demonstrator at that time (Gervasio, Section 4.1, ¶ 2, teaches “Learning from pairwise preferences can be achieved in at least two ways. The first involves converting each pair into two examples (a positive example indicating the correct preference and a negative one indicating the reverse).; Section 4.1 “the user’s selection of a particular schedule indicates that user’s preference for that schedule over all the others presented”; Section 3.2 teaches user preferences free blocks of time [reading on “actions not scheduled by the demonstrator at that time”], and Section 3.2 further teaches features are informative if their values differ between candidate schedules for the same problem.).

Motivation to combine same as stated above for claim 1. 


	Regarding claim 4, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 3, and Gervasio further teaches wherein performing the pairwise comparisons comprises creating a positive example for each observation in which an action was scheduled by computing a difference between corresponding values in a first feature vector describing a scheduled action in that observation and a second feature vector describing an unscheduled action in that observation (Gervasio, Section 4.1, ¶ 2, teaches learning from pairwise preference can be achieved by converting each pair into two examples, including a positive example indicating the correct preference. And further teaches the pairwise preferences can be converted to constraints and added to the quadratic optimization function of a standard support vector machine [reading on “by computing the difference…”]).

Motivation to combine same as stated above for claim 1. 



	Regarding claim 5, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 3, and Gervasio further teaches wherein performing the pairwise comparisons comprises creating a negative example for each observation in which an action was not scheduled by computing a difference between corresponding values in a first feature vector describing an unscheduled action in that observation and a second feature vector describing a scheduled action in that observation (Gervasio, Section 4.1, ¶ 2, teaches learning from pairwise preference can be achieved by converting each pair into two examples, including a negative example indicating the reverse and/or incorrect preference. Section 4.1, ¶ 2, further teaches the pairwise preferences can be converted to constraints and added to the quadratic optimization function of a standard support vector machine [reading on “by computing the difference…”]; Section 3.2 teaches free blocks of time [reading on observations in which no action was scheduled].).


Motivation to combine same as stated above for claim 1. 
	

	Regarding claim 6, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 1, and Gervasio further teaches wherein the one or more classifiers are trained using positive examples from observations in a set of observations in which an action was scheduled and negative examples from observations in a set of observations in which no action was scheduled (Gervasio, Section 4.1, ¶ 2, teaches “Learning from pairwise preferences can be achieved in at least two ways. The first involves converting each positive example indicating the correct preference and a negative one indicating the reverse). Then any learning algorithm associated with a separating hyperplane (e.g., perceptron, SVM) can be used to learn a binary classifier as in [6,8].”; Section 4.1 “the user’s selection of a particular schedule indicates that user’s preference for that schedule over all the others presented”; Section 3.2 teaches free blocks of time [reading on observations in which no action was scheduled].).

Motivation to combine same as stated above for claim 1. 


Regarding claim 7, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 1, and Day further teaches wherein the resources comprise resources shared among the agents (Paragraph [0006] teaches resource interdependencies.; Paragraph [0067] teaches resources may have assignment limitations. Paragraph [0071] teaches shared resources [reading on “resources shared among the agents”.]).



	Regarding claim 8, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 1, and Day further teaches wherein each action in the set of actions comprises a task, an agent, and a resource (Paragraph [0006] teaches a control system that estimates task durations, reconciles resource interdependencies and automatically finds the optimal sequence and assignment of assets and resources for many patients across multiple departments through a forecast interval.; Paragraph [0064] teaches controllable resources and controllable paths of sequences; Paragraph [0065] teaches care plans as ordered sequence of tasks and Paragraph [0058] teach clinical workflows. [Note: both the care plans and the clinical workflows read on set of actions comprising a task, an agent, and a resource.]).



	Regarding claim 9, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 1, and Day further teaches wherein each action in the set of actions comprises one or more scheduling-relevant features including deadline, earliest time available, precedence, duration, resource required, and dependence on other action (Paragraph [0085] teaches “precedence and antecedent based task and resource probabilistic constraints-based method whose tasks are temporally ordered and whose fulfillment is conditioned upon resource availability. A simple example of such a method is Gantt analysis…”; Paragraph [0085] teaches availability or non-availability of a controlled resource which affects the clinical pathway.; Paragraph [0072] teaches variations in task time, including variations in start, duration, and end times.).



	Regarding claim 10, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 1, and Day further teaches further comprising configuring the plurality of agents to perform the set of actions according to the schedule (Paragraph [0077] teaches “enhancing the accuracy of assumptions of the constraints-based scheduler/dynamic scheduler with simulation”.;  Paragraph [0086] teaches agent-based simulation or hybrid combination of agent and continuous simulation methods..; Paragraph [0074] further teaches agent-based methods virtually orchestrating some or all of the protocols and activities [Note: protocols and activities reading on “according to a schedule”. – See paragraph 0075.]; [Note: agent-based method and agent-based simulations, as disclosed in 0074 and 0086, read on “configuring the plurality of agents”].).


	Regarding claim 11, Day teaches a system for task scheduling using domain expert heuristics captured within a computational framework, the system comprising: at least one memory for storing computer-executable instructions; and at least one processor for executing the instructions stored on the at least one memory (Paragraph [0119] teaches system comprising memory and associated processor for executing instructions; Paragraph [0138] teaches “a healthcare operations control system including a prediction engine integrating data from one or more departments and healthcare systems in a healthcare environment is enabled for the control of operational throughput, wait-times, and schedule risk”; Day, Claim 7, further informed by historical durations or expert inputs [reading on “domain expert heuristics captured within a computational framework”].), wherein execution of the instructions programs the at least one processor to perform operations comprising: 

training one or more classifiers to predict (Day, Claim 7 teaches prediction engine using one or more of “a discrete event simulation, agent-based simulation, a regression, a pattern inference, a precedent-based constraints program [reading on “classifier”] informed by historical durations or expert inputs” [“informed by” reading on “training”]; Paragraphs [0084]-[0088] further teaches prediction system and four prediction types.) (i) whether a first action should be scheduled instead of a second action (Paragraph [0115] teaches process of evaluating for feasibility a first and a second pathway of tasks and decisions;)…, and (ii) whether a particular action should be scheduled for a particular agent at a particular time (Paragraph [0112] teaches “re-optimized workflow scenarios and schedule alternatives generated with the operations optimization engine 720 are made available…for consideration by automated assignments or one or more decision makers or a hybrid of automation and user interactions.”); and 

generating a schedule for a set of actions to be performed by a plurality of agents using a plurality of resources over a plurality of time steps (Day, Paragraph [0077] teaches constraints-based scheduler/dynamic scheduler), wherein generating the schedule comprises using the one or more classifiers to determine (i) a highest priority action in the set of actions (Day, Paragraph [0006] teaches system automatically finds the optimal sequence and assignment of assets and resources through a forecast interval [as in generates an optimal schedule]; Paragraph [0058] teaches example methods of use including clinical workflows according to a schedule; Paragraph [0059] further teaches exam priority level related to a patient criticality level as an attribute that is considered with respect to medical exams that have been ordered for a patient [as in referring to the patient care plan and/or clinical workflows].; Paragraph [0104] teaches “control system’s automatic assignments” and correct scheduling changes, putting the current patient on the optimal care path, can be made.), and (ii) whether the highest priority action should be scheduled for a particular agent at a particular time step (Day, Paragraph [0006] teaches system automatically finds the optimal sequence and assignment of assets and resources through a forecast interval.; Paragraph [0067] teaches “the resources 406 for care are controlled by the system”… “these resources may have assignment limitations…”; Paragraph [0068] further teaches automatic re-optimization of resource assignments and paths, for example, in response to and/or as a result of an emergency medical condition that a doctor or staff in a centralized control center orders.).

	Although Day substantially teaches the claimed invention (Day, Paragraph [0115], teaches “course ranking method”; Paragraph [0018] further teaches “the present system improves operations by considering paths, resource constraints and updates the forecast...”), Day does not distinctly disclose “using pairwise comparisons between actions scheduled by a demonstrator at particular times and actions not scheduled by the demonstrator at the particular times.”

	Gervasio teaches using pairwise comparisons between actions scheduled by a demonstrator at particular times and actions not scheduled by the demonstrator at the particular times (Gervasio, section 2, teaches PLIANT can learn decision rules for predicting the values of schedule attributes and facilitates the scheduling process by using its predictions to suggest a small set of complete schedules to the user.; Gervasio, Section 4, 4.1, and 4.2, learning from users’ feedback regarding suggestions in the form of pairwise preferences wherein the “user’s selection of a particular schedule indicates that user’s preference for that schedule over all the others presented”; Gervasio, section 4.1, ¶ 2, further teaches using the pairwise preferences to learn a binary classifier and/or using the pairwise preferences within a support vector machine.). 

	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the system, method and computer program product for system-wide probabilistic forecasting, alerting, optimizing and activating resources in the delivery of care as taught by Day with the schedule prediction and classifier training using pairwise comparisons as taught by Gervasio since “learning from pairwise preferences has been successfully applied in an number of domains (e.g., [6,8,10])” and pairwise comparisons allow for effective learning of preferences while being able to 

Although the combination of Day in view of Gervasio teaches …, wherein training the one or more classifiers comprises (i) receiving a training schedule comprising a plurality of actions scheduled at a plurality of times (Gervasio, Section 4, 4.1, and 4.2, learning from users’ feedback regarding suggestions in the form of pairwise preferences wherein the “user’s selection of a particular schedule indicates that user’s preference for that schedule over all the others presented”; Gervasio, section 4.1, ¶ 2, further teaches using the pairwise preferences to learn a binary classifier and/or using the pairwise preferences within a support vector machine.), the combination does not distinctly disclose wherein training the one or more classifiers comprises (i) receiving a training schedule comprising a plurality of actions scheduled at a plurality of times, and (ii) for each individual action scheduled in the training schedule, performing a pairwise comparison between the individual action and each action in a set of actions not scheduled at the time that the individual action is scheduled in the training schedule;

	Nevertheless, Gunning teaches, wherein training the one or more classifiers comprises (i) receiving a training schedule comprising a plurality of actions scheduled at a plurality of times, and (ii) for each individual action scheduled in the training schedule, performing a pairwise comparison between the individual action and each action in a set of actions not scheduled at the time that the individual action is scheduled in the training schedule (Gunning, Abstract, teaches a neural network comparator used to compare task prioritization factors associated with each pair of tasks (note: Paragraph [0027] teaches factors include due dates and schedule milestones); Gunning, Paragraph [0022] teaches project schedules and deadlines are an important part of the information received and processed by the project management prioritization system; Gunning, Paragraph [0024] teaches the system can produce an updated schedule that identifies any potential conflicts;  Gunning, Paragraph [0027] teaches neural network comparator wherein in the example of Fig. 4B tasks are compared pairwise (i.e., Fig. 4B depicts three learning cycles with Task 5 being compared to Task 4, Task 3 being compared to Task 5, and Task 5 being compared to Task 2.; Gunning, Paragraph [0007] teaches the system calculates the relative priority of the affected tasks based on the user's adjustments to the task order.);

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the system, method and computer program product for system-wide probabilistic forecasting, alerting, optimizing and activating resources in the delivery of care, as taught by Day, as modified by the schedule prediction and classifier training using pairwise comparisons, as taught by Gervasio, to further include the pairwise neural network training and pairwise comparison of individual tasks in schedules, as taught by Gunning, in order to overcome drawbacks in the prior art by providing mechanisms for adapting to the considerations of individual team members as they schedule and prioritize tasks of a project and provide techniques to accurately 


	Regarding claim 12, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 11, and Day further teaches wherein training the one or more classifiers further comprises: receiving a set of observations occurring over a plurality of times for a training action set (Day, Paragraph [0074] further teaches historical durations and inference from past observed durations of tasks.), each observation comprising (i) features describing a state of each action in the training action set at one of the times and (ii) information identifying an action in the training action set scheduled at that time by a demonstrator, if any (Day, Paragraph [0081] further teaches prediction engine consumes [i.e., receives] operational feedback data [i.e., cross department system data for use in computation of tasks, resource, and location attributes of the care workflow].; Paragraph [0082] further teaches prediction system is also provided a patient care plan demand that responds to an ever-changing number of scheduled patients, their required care and the changing states of care providers.); and 

training the one or more classifiers based at least in part on the observations (Day, Claim 7, teaches prediction engine is informed by historical durations or expert inputs; [Note: “informed by” reads on training –as in the prediction engine is trained with and/or learns from the historical durations or expert inputs.).

[EXAMINER NOTE: For purposes of compact prosecution, Examiner notes that Gervasio also teaches the further limitations of claim 12 wherein the meetings and schedules that the system uses for training comprise a set of actions with associated states (e.g., start, duration, end).]



	Regarding claim 13, the combination of Day in view of Gervasio in further view of Gunning teaches all of the limitations of claim 12, and Gervasio further teaches wherein training the one or more classifiers further comprises transforming each observation into a set of new observations by performing pairwise comparisons between the action scheduled by the demonstrator at that time and other actions not scheduled by the demonstrator at that time (Gervasio, Section 4.1, ¶ 2, teaches “Learning from pairwise preferences can be achieved in at least two ways. The first involves converting each pair into two examples (a positive example indicating the correct preference and a negative one indicating the reverse).; Section 4.1 “the user’s selection of a particular schedule indicates that user’s preference for that schedule over all the others presented”; Section 3.2 teaches user preferences free blocks of time [reading on “actions not scheduled by the demonstrator at that time”], and Section 3.2 further teaches features are informative if their values differ between candidate schedules for the same problem.).

claim 11.


	Regarding claim 14, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 13, and Gervasio further teaches wherein performing the pairwise comparisons comprises creating a positive example for each observation in which an action was scheduled by computing a difference between corresponding values in a first feature vector describing a scheduled action in that observation and a second feature vector describing an unscheduled action in that observation (Gervasio, Section 4.1, ¶ 2, teaches learning from pairwise preference can be achieved by converting each pair into two examples, including a positive example indicating the correct preference. And further teaches the pairwise preferences can be converted to constraints and added to the quadratic optimization function of a standard support vector machine [reading on “by computing the difference…”]).

Motivation to combine same as stated above for claim 11.


	Regarding claim 15, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 13, and Gervasio further teaches wherein performing the pairwise comparisons comprises creating a negative example for each observation in which an action was not scheduled by computing a difference between corresponding values in a first feature vector describing an unscheduled action in that observation and a second feature vector describing a scheduled action in that observation (Gervasio, Section 4.1, ¶ 2, teaches learning from pairwise preference can be achieved by converting each pair into two examples, including a negative example indicating the reverse and/or incorrect preference. Section 4.1, ¶ 2, further teaches the pairwise preferences can be converted to constraints and added to the quadratic optimization function of a standard support vector machine [reading on “by computing the difference…”]; Section 3.2 teaches free blocks of time [reading on observations in which no action was scheduled].).

Motivation to combine same as stated above for claim 11.


	Regarding claim 16, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 11, and Gervasio further teaches wherein the one or more classifiers are trained using positive examples from observations in a set of observations in which an action was scheduled and negative examples from observations in a set of observations in which no action was scheduled (Gervasio, Section 4.1, ¶ 2, teaches “Learning from pairwise preferences can be achieved in at least two ways. The first involves converting each pair into two examples (a positive example indicating the correct preference and a negative one indicating the reverse). Then any learning algorithm associated with a separating hyperplane (e.g., perceptron, SVM) can be used to learn a binary classifier free blocks of time [reading on observations in which no action was scheduled].).

Motivation to combine same as stated above for claim 11.



Regarding claim 17, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 11, and Day further teaches wherein the resources comprise resources shared among the agents (Paragraph [0006] teaches resource interdependencies.; Paragraph [0067] teaches resources may have assignment limitations. Paragraph [0071] teaches shared resources [reading on “resources shared among the agents”.]).


	Regarding claim 18, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 11, and Day further teaches wherein each action in the set of actions comprises a task, an agent, and a resource (Paragraph [0006] teaches a control system that estimates task durations, reconciles resource interdependencies and automatically finds the optimal sequence and assignment of assets and resources for many patients across multiple departments through a forecast interval.; Paragraph [0064] teaches controllable resources and controllable paths of sequences; Paragraph [0065] teaches care plans as ordered sequence of tasks and Paragraph [0058] teach clinical workflows. [Note: both the care plans and the clinical workflows read on set of actions comprising a task, an agent, and a resource.]).

	
	Regarding claim 19, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 11, and Day further teaches wherein each action in the set of actions comprises one or more scheduling-relevant features including deadline, earliest time available, precedence, duration, resource required, and dependence on other action (Paragraph [0085] teaches “precedence and antecedent based task and resource probabilistic constraints-based method whose tasks are temporally ordered and whose fulfillment is conditioned upon resource availability. A simple example of such a method is Gantt analysis…”; Paragraph [0085] teaches availability or non-availability of a controlled resource which affects the clinical pathway.; Paragraph [0072] teaches variations in task time, including variations in start, duration, and end times.).


	Regarding claim 20, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 11, and Day further teaches further comprising configuring the plurality of agents to perform the set of actions according to the schedule (Paragraph [0077] teaches “enhancing the accuracy of constraints-based scheduler/dynamic scheduler with simulation”.;  Paragraph [0086] teaches agent-based simulation or hybrid combination of agent and continuous simulation methods..; Paragraph [0074] further teaches agent-based methods virtually orchestrating some or all of the protocols and activities [Note: protocols and activities reading on “according to a schedule”. – See paragraph 0075.]; [Note: agent-based method and agent-based simulations, as disclosed in 0074 and 0086, read on “configuring the plurality of agents”].).



	Regarding claim 21, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 1, and Day further teaches further comprising: using the schedule to seed an optimization scheduling algorithm with an initial schedule solution, thereby providing a bound on a value of an optimal schedule solution (Day, Paragraph [0065] teaches a provided patient “care plan” defined as an ordered sequence of tasks that use and consume resources provided by the healthcare system, wherein “the arrangement of these tasks may be changed …by the optimization logic, which is configured to be goal seeking of designated criteria, in order to achieve the satisfaction of the care plan at a desired criteria objective such as minimal time…”; [Note: the initial provided care plan reading on using the schedule to seed an optimization scheduling algorithm with an initial schedule solution, as claimed]; Day, Paragraph [0078] further teaches “across functional bounds of a hospitals operations”, “optimally selected pathways of alternative ; and

generating, by the optimization scheduling algorithm using the initial schedule solution, a new schedule that satisfies an optimization threshold (Day Paragraph [0112] teaches “re-optimized workflow scenarios and schedule alternatives generated with the operations optimization engine…”; Day, Paragraph [0113] further teaches “… solving with the objectives and constraints from more than one department or decision maker”; Day, Paragraph [0138] further teaches “automatically optimizing present and future actions of the controllable care delivery resources to mitigate the predicted non-value-added idle time”; Day, Paragraph [0141] further teaches “optimization of operational efficiencies…within complex workflow environments that may involve resource constraints…”.).
 


	Regarding claim 22, the combination of Day in view of Gervasio, in further view of Gunning teaches all of the limitations of claim 11, and Day further teaches wherein the operations further comprise: using the schedule to seed an optimization scheduling algorithm with an initial schedule solution, thereby providing a bound on a value of an optimal schedule solution (Day, Paragraph [0065] teaches a arrangement of these tasks may be changed …by the optimization logic, which is configured to be goal seeking of designated criteria, in order to achieve the satisfaction of the care plan at a desired criteria objective such as minimal time…”; [Note: the initial provided care plan reading on using the schedule to seed an optimization scheduling algorithm with an initial schedule solution, as claimed]; Day, Paragraph [0078] further teaches “across functional bounds of a hospitals operations”, “optimally selected pathways of alternative sets of pathways”, and “automatically control the allocation of resources to achieve optimization objective(s)”; Paragraph [0080] further teaches “in response to the initial control direction” and further teaches “optimization and activation system 300” using two loops to manage hospital activity.); and 

generating, by the optimization scheduling algorithm using the initial schedule solution, a new schedule that satisfies an optimization threshold (Day Paragraph [0112] teaches “re-optimized workflow scenarios and schedule alternatives generated with the operations optimization engine…”; Day, Paragraph [0113] further teaches “… solving with the objectives and constraints from more than one department or decision maker”; Day, Paragraph [0138] further teaches “automatically optimizing present and future actions of the controllable care delivery resources to mitigate the predicted non-value-added idle time”; Day, Paragraph [0141] further teaches “optimization of operational efficiencies…within complex workflow environments that may involve resource constraints…”.).

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Grossman et al. (US 20130311927 A1), disclosing techniques for comparing workflows, comprising pairwise comparison of steps of a pair of workflows.
Deal (US 20140101079 A1), disclosing a distributed problem solving agent, comprising conducting pairwise comparison of tasks and developing a schedule.
CN102566560A, disclosing production line scheduling method based on constructive heuristic algorithm.
Hilliard et al., “Learning Decision Rules for Scheduling Problems: A Classifier Hybrid Approach, Proceedings of the Sixth International Workshop on Machine Learning (1989), disclosing a sort routine comparing a set of jobs in pairs, and further disclosing learning a classifier as applied to job pair comparisons.
Luo et al., “Multi-Robot Assignment Algorithm for Tasks with Set Precedence Constraints, 2011 IEEE International Conference on Robotics and Automation, (2011), disclosing task allocation (assignment) algorithms for a multi-robot system where the tasks are divided into disjoint groups and there are precedence constraints between the task groups. Further disclosing Basic Multi-robot assignment problem comprising evaluating benefit for an assignment pair.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123